      Case 1:18-cv-09031-DLC Document 94 Filed 03/25/20 Page 1 of 2

Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000


Lena Konanova
Partner
212 390 9010
lkonanova@selendygay.com




March 25, 2020


Via ECF

Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

Re:     Hyland, et al. v. Navient Corp., et al., No. 1:18-cv-09031

Dear Judge Cote:

      Pursuant to Your Honor’s Individual Practice Rule 1.E, the parties in
the above-captioned matter respectfully request an extension of Plaintiffs’
deadline to serve their motion for preliminary approval by four weeks—from
March 27, 2020 until April 24, 2020.

       The parties have not previously requested an extension of Plaintiffs’
deadline to serve that motion. Since informing the Court of their memorandum
of understanding, the parties have been working diligently to finalize a formal
settlement agreement and to prepare all of the documents that will be included
in the preliminary approval motion. In light of the current COVID-19 crisis
and related developments concerning student loans requiring urgent attention,
however, the parties are unable to secure client approval on certain remaining
items by the current deadline. The parties will endeavor to submit the motion
and accompanying documents as quickly as possible.

      Absent unforeseen circumstances related to COVID-19, the parties do
not expect to request an additional extension and are committed to facilitating
prompt adjudication of this action.
       Case 1:18-cv-09031-DLC Document 94 Filed 03/25/20 Page 2 of 2
Hon. Denise L. Cote
March 25, 2020



      The parties are available at the Court’s convenience should the Court
have any questions.

Respectfully submitted,

/s/ Lena Konanova

Lena Konanova

Cc:      Defendants’ counsel (by ECF)




                                        2
